Exhibit 99.2 UNAUDITED PRO FORMA CONDENSED FINANCIAL STATEMENTS The following unaudited condensed pro forma balance sheet as of November 27, 2010 was prepared as if the merger was effective as of such date. The unaudited condensed pro forma statement of operations for the year ended November 27, 2010 was prepared as if the merger was effective on November 29, 2009. The consolidated balance sheet as of May 31, 2010 and the statement of operations for the year then ended of Ads in Motion, Inc. (“ADSO”) was used for pro forma purposes, as that is ADSO’s year-end. The unaudited condensed pro forma financial statements should be read in conjunction with the audited consolidated financial statements included herein for Magla Products, LLC and Subsidiary (“Magla,” the “Company,” “we,” “us” or “our”) and the audited financial statements of ADSO. The pro forma financial information is presented for illustrative purposes only and is not necessarily indicative of the future financial position or future results of operations of the combined enterprise after the merger of ADSO with Magla, or of the financial position or results of operations of the combined enterprise that would have actually occurred had the merger been effected as of the dates described above. The merger will be accounted for as a reverse acquisition wherein Magla will be treated as the acquirer for accounting purposes since it will control the combined enterprise. Condensed Pro Forma Balance Sheet as of November 27, 2010 (Unaudited) Accounting Legal Survivor Pro Forma Pro Forma ASSETS Acquirer Magla ADSO Adjustments Notes Balance Sheet Current Assets Cash and cash equivalents $ $ - $ (B) $ Accounts receivable, net - - Inventories - - Notes receivable – related entities - - Prepaid expense and other receivables - - Total Current Assets - Property, equipment and improvements, net - Deferred financing costs - - (B) (C) Notes receivable – related entities - (F) - Due from related parties - (F) - Mortgage receivable – member - (F) - Other assets - - Total Assets $ 1 LIABILITIES AND Accounting Legal Survivor Pro Forma Pro Forma STOCKHOLDERS’ DEFICIT Acquirer Magla ADSO Adjustments Notes Balance Sheet Current Liabilities Short-term borrowings $ $ - $ - $ Current portion of long-term debt - - Current portion of note payable – former member - (F) - Loan payable - - Current portion of accounts payable - (F) Accrued expenses and other current liabilities - Total Current Liabilities Convertible debentures - - (B) Long-term debt, net of current portion - - Accounts payable, net of current portion - - Deferred compensation plan payable - - Notes payable – relatedentities - (F) - Note payable – former member, net of current portion - (F) - Total Liabilities ) Stockholders’ Deficit Preferred stock - Common stock - (A) 50 (C) (D) Additional paid-in capital - (A) (C) (D) (E) Members’ deficiency / Deficit accumulated during development stage (B) (E) (F) Total Stockholders’ Deficit Total Liabilities and Stockholders’ Deficit $ 2 Condensed Pro Forma Statements of Operations for the year ended November 27, 2010 (Unaudited) Pro Forma Accounting Legal Survivor Pro Forma Statement of Acquirer Magla ADSO Adjustments Notes Operations Net sales $ $ - $ - $ Cost of sales - - Gross profit - - Operating expenses Selling - - General and administrative (G) - - (H) - - (I) - - (J) Loss from operations Other income (expense) Interest income - (K) - Interest expense (L) (M) (N) (O) Forgiveness - - Income (loss) before income tax benefit ) Income tax benefit - - (P) Net income (loss) $ ) Net loss per common share, basic and diluted $ Weighted average number of common shares outstanding, basic and diluted 3 NOTES TO THE CONDENSED PRO FORMA FINANCIAL STATEMENTS (UNAUDITED) As a result of the merger and the closing of the Share Exchange Agreement, dated February 8, 2011, Magla became ADSO’s wholly-owned subsidiary and the security holders of Magla received an aggregate of 13,455,700 shares of common stock. In connection with the closing of the Share Exchange Agreement, the Company also issued 1,544,300 shares of common stock to Chris Carey Advisors, LLC, an affiliate of Christopher Carey, one of the Company’s newly appointed directors. As a result of the merger and the issuance of stock to the security holders of Magla, the former security holders of Magla held approximately 69% of ADSO’s outstanding common stock immediately after the merger and after the issuance of (1) 1,544,300 shares of its common stock to Chris Carey Advisors, LLC and (2) 500,000 shares of common stock to settle debt issuance costs. Accounting principles generally accepted in the United States generally require that a company whose security holders retain the majority voting interest in the combined business be treated as the acquirer for financial reporting purposes. The acquisition was accounted for as a reverse acquisition whereby Magla was deemed to be the “accounting acquirer.” (A) To record the issuance of 15,000,000 shares of common stock, which include the 1,544,300 shares of common stock to Chris Carey Advisors, LLC, in the reverse acquisition. (B) To record the issuance of $1,585,000 8% original issue discount (“OID”) convertible debentures, the related deferred financing costs and the cost of the acquisition of the shell company. The warrants were not valued for pro forma purposes. (C) To record the issuance of 500,000 shares of common stock to settle debt issuance costs. (D) To record the recapitalization of ADSO’s common stock to additional paid-in-capital. (E) To record the recapitalization of ADSO’s accumulated deficit to additional paid-in-capital. (F) To record the pro forma adjustment for all the related party assets and liabilities and the former member’s note payable not transferred in the merger. (G) This pro forma adjustment reflects the removal of miscellaneous, non-business expenses incurred by related parties who will not be involved in or employed by the Company subsequent to the merger as of the beginning of the period. (H) This pro forma adjustment reflects the removal of professional fees incurred by related parties who will not be involved in or employed by the Company subsequent to the merger as of the beginning of the period. (I) This pro forma adjustment reflects the increase in professional fees the Company expects to incur from being a public company, including quarterly and annual Securities and Exchange Commission (“SEC”) filings. (J) This pro forma adjustment reflects the director’ fees the Company expects to incur to the members of its board of directors as a result of being a public company. (K) This pro forma adjustment reflects the decrease in interest income associated with related party note receivables, which were not transferred in the merger as of the beginning of the period. (L) This pro forma adjustment reflects the decrease in interest expense associated with the related party and former member’s notes payable not transferred in the merger as of the beginning of the period. (M) To record the amortization of deferred financing costs. (N) To record the accretion of the OID on the 8% convertible debentures. (O) To record the interest expense on the convertible debentures at 12% per annum. (P) The benefit for income tax “Pro Forma Adjustment” outlined above reflects the estimated net historical tax impact of the pro forma assuming a 40% effective tax rate. 4 Unaudited Condensed Pro Forma Statement of Operations The following unaudited condensed pro forma statement of operations for the year ended November28, 2009 was prepared as if the merger was effective as of November 30, 2008. The statement of operations for the year ended May 31, 2009 of Ads in Motion, Inc. (“ADSO”) was used for pro forma purposes, as that is ADSO’s year-end. The unaudited condensed pro forma financial statements should be read in conjunction with the audited consolidated historical financial statements and notes thereto included herein for Magla Products, LLC and Subsidiary (“Magla,” the “Company,” “we,” “us” or “our”) and the audited financial statements of ADSO. The pro forma financial information is presented for illustrative purposes only and is not necessarily indicative of the future results of operations of the combined enterprise after the merger of ADSO with Magla, or of the results of operations of the combined enterprise that would have actually occurred had the merger been effected as of the dates described above. The merger will be accounted for as a reverse acquisition wherein Magla will be treated as the acquirer for accounting purposes since it will control the combined enterprise. Condensed Pro Forma Statements of Operations for the year ended November28, 2009 (Unaudited) Accounting Legal Survivor Pro Forma Pro Forma Statement of Acquirer Magla ADSO Adjustments Notes Operations Net sales $ $ - $ - $ Cost of sales - - Gross profit - - Operating expenses Selling - - 6, 764,064 General and administrative (A) (B) (C) (D) (E) (F) Income (loss) from operations Other income (expense) Interest income (G) - Interest expense (H) (I) (J) (K) Gain on disposal of assets - - Other, net - - Loss before income taxes Income tax benefit - - (L) Net loss $ Net loss per common share, basic and diluted $ Weighted average number of common shares outstanding, basic and diluted 5 NOTES TO THE CONDENSED PRO FORMA FINANCIAL STATEMENTS (UNAUDITED) As a result of the merger and the closing of the Share Exchange Agreement, dated February 8, 2011, Magla became ADSO’s wholly-owned subsidiary and the security holders of Magla received an aggregate of 13,455,700 shares of common stock. In connection with the closing of the Share Exchange Agreement, the Company also issued 1,544,300 shares of common stock to Chris Carey Advisors, LLC, an affiliate of Christopher Carey, one of the Company’s newly appointed directors. As a result of the merger and the issuance of stock to the security holders of Magla, the former security holders of Magla held approximately 69% of ADSO’s outstanding common stock immediately after the merger and after the issuance of (1) 1,544,300 shares of its common stock to Chris Carey Advisors, LLC and (2) 500,000 shares of common stock to settle debt issuance costs.Accounting principles generally accepted in the United States generally require that a company whose security holders retain the majority voting interest in the combined business be treated as the acquirer for financial reporting purposes. The acquisition was accounted for as a reverse acquisition whereby Magla was deemed to be the “accounting acquirer.” (A) This pro forma adjustment reflects the removal of miscellaneous, non-business expenses incurred by related parties who will not be involved in or employed by the Company subsequent to the merger as of the beginning of the year. (B) This pro forma adjustment reflects the removal of professional fees incurred by related parties who will not be involved in or employed by the Company subsequent to the merger as of the beginning of the year. (C) This pro forma adjustment reflects the removal of entertainment expenses incurred by related parties who will not be involved in or employed by the Company subsequent to the merger as of the beginning of the year. (D) This pro forma adjustment reflects the removal of payments to related parties who will not be involved in or employed by the Company subsequent to the merger as of the beginning of the year. (E) This pro forma adjustment reflects the increase in professional fees the Company expects to incur from being a public company, including quarterly and annual Securities and Exchange Commission (“SEC”) filings. (F) This pro forma adjustment reflects the director’ fees the Company expects to incur to the members of its board of directors as a result of being a public company. (G) This pro forma adjustment reflects the decrease in interest income associated with related party note receivables, which were not transferred in the merger as of the beginning of the year. (H) This pro forma adjustment reflects the decrease in interest expense associated with the related party and former member’s notes payable not transferred in the merger as of the beginning of the year. (I) To record the amortization of deferred financing costs. (J) To record the accretion of the original issue discount on the 8% convertible debentures. (K) To record the interest expense on the convertible debentures at 12% per annum. (L) The benefit for income tax “Pro Forma Adjustment” outlined above reflects the estimated net historical tax impact of the pro forma assuming a 40% effective tax rate. 6
